 



EXHIBIT 10.1
JOINT AMENDMENT
to
AMENDED AND RESTATED SOFTWARE LICENSE AGREEMENT
and to
CONSULTING AGREEMENT
THIS JOINT AMENDMENT (the “Amendment”) to the Amended and Restated Software
License Agreement (the “License Agreement”), and to the Consulting Agreement
(the “Consulting Agreement” and together with the License Agreement, the
“Agreements”), dated as of May 31, 2000, by and between Infonox on the Web, a
California corporation (“Infonox”), and Global Cash Access, LLC, a Delaware
limited liability company, is made by and between Infonox and Global Cash
Access, Inc., a Delaware corporation as successor-in-interest to Global Cash
Access, L.L.C. (“GCA”) as of October 9, 2006.
IN CONSIDERATION of the representations and warranties of the parties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Amendment to Agreements. In accordance with the provisions of Section 21 of
the License Agreement, the License Agreement shall be and hereby is amended by
the inclusion of the following as Section 24 of the License Agreement, and in
accordance with the provisions of Section 13 of the Consulting Agreement, the
Consulting Agreement shall be and hereby is amended by the inclusion of the
following as Section 19 of the Consulting Agreement:
PCI DSS Compliance. Each party acknowledges and agrees that, in connection with
the performance of its covenants and obligations under this agreement, such
party (the “Recipient”) has access to, or possession of, certain cardholder
information, including, without limitation, the ability to transmit, store or
process cardholder account and/or transaction information (collectively,
“Cardholder Data”). At all times that Recipient has access to, or possession of,
Cardholder Data, Recipient covenants, agrees, represents and warrants as set
forth in this Section, all of which shall be undertaken at Recipient’s sole cost
and expense, and all of which shall survive the expiration or earlier
termination of this agreement:
(a) Compliance and Cooperation. Recipient will comply with and adhere to the
payment card industry (“PCI”) data security standard (“DSS”) in effect from time
to time and shall implement and maintain appropriate measures designed to meet
the objectives of PCI DSS. In the event a PCI representative or PCI authorized
third-party seeks to conduct a security audit or review of Recipient at any
time, including, without limitation, after an alleged or actual security
intrusion, for the purpose of validating Recipient’s status, effectiveness or
compliance with the PCI DSS, Recipient will fully cooperate with such audit or
review.
(b) Cardholder Data. Recipient (i) is solely responsible for, and will ensure,
the integrity, security and confidentiality of Cardholder Data, (ii) will
protect against any anticipated unauthorized access, threats or hazards to the
integrity, security or confidentiality of Cardholder Date; and (iii) will only
disclose or use the Cardholder Data for those permitted purposes required for
the performance of its covenants and obligations under this Agreement and, in
any event, only in accordance with applicable law. Upon the reasonable request
of the other party, Recipient shall promptly provide to the other party hereto
with information regarding Recipient’s security measures. Recipient shall
immediately advise the other party as to any threatened, suspected or actual
compromise of the integrity, security or confidentiality of Cardholder Data and
will

 

 



--------------------------------------------------------------------------------



 



thereafter diligently keep the other party hereto advised as to the status and
process of such threatened, suspected or actual compromise or any claim arising
therefrom. Without limiting the foregoing, in the event of any threatened,
suspected or actual compromise, or any claim arising therefrom, each party shall
cooperate with the other as required by the circumstances arising therefrom and
promptly and without delay provide to the other all data and other information
required with respect thereto.
(c) Continuity. Recipient will maintain a recovery plan designed to minimize
risks associated with any unplanned interruption of Recipient’s operations or
business or any unplanned inaccessibility to Cardholder Data, which recovery
plan Recipient will promptly deploy upon any such unplanned interruption or
inaccessibility. Recipient will immediately, and in no event later than
twenty-four (24) hours after the occurrence of any such unplanned interruption
or inaccessibility, advise the other party hereto as to any such unplanned
interruption or inaccessibility.
(d) Material Breach; Injunctive Relief. Upon receipt of written notification by
Recipient from the other party of Recipient’s failure to comply with any of the
terms or conditions of this Section, Recipient shall have thirty (30) calendar
days from the date of receipt of such written notification to reasonably cure
such failure, or in the event that Recipient diligently pursues such cure within
such thirty (30) calendar day period, such longer period of time as reasonably
required by the circumstances. In the event Recipient fails to reasonably cure
such failure in accordance with the foregoing sentence, then the other party
may, in the exercise of its absolute discretion, deem such failure a material
breach of this Agreement and may thereafter avail itself of all remedies
available to it under this Agreement. Recipient agrees that its obligations
under this Section are necessary and reasonable and that monetary damages may be
inadequate to compensate the other party for any breach of any covenant or
agreement set forth in this Section. Accordingly, Recipient agrees and
acknowledges that any such violation or threatened violation may cause
irreparable injury to the other party hereto and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the other party
hereto shall be entitled to seek injunctive relief in any required jurisdiction
against the threatened breach of this Section or the continuation of any such
breach.
2. Effect on Agreements. The parties wish to amend the Agreements only as set
forth in this Amendment and all covenants, representations, warranties and other
provisions of the Agreements not expressly amended herein shall remain in full
force and effect, with no amendment.
3. Governing Law. This Amendment will be governed by the substantive laws of the
State of California, without reference to provisions relating to conflict of
laws.
4. Interpretation. The headings in this Amendment are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent or intent of this Amendment, the Agreements or any provisions
contained herein or therein.
5. Incorporation. The provisions of Sections 16 through 23 of the License
Agreement and the provisions of Sections 12 though 18 of the Consulting
Agreement shall be and hereby are incorporated in this Amendment as though fully
set forth herein.
6. Counterparts and Facsimiles. This Amendment may be executed in multiple
counterparts, which together shall constitute one and the same document.
Facsimile copies of this Amendment or of any counterpart, and facsimile
signatures hereon or on any counterpart, shall have the same force and effect as
originals.
[Signatures appear on the following page.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, GCA and Infonox have executed this Amendment on this 9th day
of October, 2006.

                  GLOBAL CASH ACCESS, INC.       INFONOX ON THE WEB
 
               
By:
          By:    
 
               
 
  Kirk Sanford       Name:    
 
               
 
  President & CEO       Its:    
 
               

 

 